department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you failed to establish that you are organized and operated exclusively for an exempt_purpose described in sec_501 you failed to establish that your program constitutes an activity that furthers a charitable purpose by providing relief to persons who are poor and distressed or underprivileged or accomplishes any other exempt_purpose specified in sec_1 c - d of the regulations further you have not established that you are not organized or operated for the benefit of private interests accordingly you do not qualify for exemption under sec_501 and therefore cannot be classified as a private_foundation or a public charity because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend - b m date state dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below you were incorporated by b on date in state and filed an application_for recognition of exemption under sec_501 of the internal_revenue_code code your three directors are all members of m a church your application states that you are organized exclusively for charitable acts such as providing food clothing and shelter for needy families or persons to help those in need you plan to construct homes lend used cars and offer clothes food and other monetary assistance for housing education healthcare and pro-bono legal representation for immigration proceedings for selected beneficiaries you state that you particularly plan to assist s s n e_p single parents who have been domestically abused individuals who are unemployed and have difficulties with their families and children the homeless and whoever is in need you provided a couple of examples of your services you loaned three vehicles with prepaid auto insurance for six months to disadvantaged families you state that you also paid all of the expenses to bring an individual from honduras to the u s for eye surgery you state that since b is a well-known celebrity b receives requests for assistance by phone email letters and church contacts you added that m provides you with information and tells you who is in need m's pastor provided a letter confirming b’s close relationship with the church in the letter the pastor explained that he becomes aware of people in need and refers those persons to you once a referral is made one of your officers will conduct a site check in order to verify that the potential recipient is in fact in need of some assistance you state that the site check will also provide you with the ability to gauge how much and or what type of assistance you will provide you do not have any particular criteria or screening process that you use to identify and select qualified beneficiaries but will instead base your decisions on a case-by-case basis with the goal of assisting individuals who are unemployed victims of abuse homeless or underprivileged the pastor explained further that b is free to make his own determination as to who is eligible to receive assistance you state that any beneficiaries will not be related to b or b's family you did not provide any financial information with your application stating that there have been no transactions to date you state that you expect donations from three sources b b’s personal contacts and your website you explained that the large loan from officers reported in your financial statements was actually a donation from b that you used to pay your expenses you state that you are waiting until you are recognized as an exempt_organization to solicit donations from sources other than b two of your directors are related and all of your directors have a business relationship other than through their position as your director you did not provide additional information about those business relationships or a copy of your bylaws law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations regulations states that an organization is not exempt from tax merely because it is not organized and operated for profit in order to establish its exemption it is necessary that every such organization claiming exemption file an application form with the internal_revenue_service sec_1_501_a_-1 of the regulations states that an organization claiming exemption under sec_501 and described in any paragraph of sec_501 other than sec_501 shall file the form of application prescribed by the commissioner and shall include thereon such information as required by such form and the instructions issued thereto sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations defines the word charitable as including relief of the poor and distressed or of the underprivileged in 70_fedclaims_782 the organization failed to establish an administrative record that showed it was operated for exclusively exempt purposes the court found instead that it was part of a tax_avoidance scheme and primarily provided private benefits in 71_tc_102 u s an organization made grants to various individuals including officers of the church the grants carried no legal_obligation to repay any interest or principal although the church contended that the grants were made to assist the poor who were in need of food clothing shelter and medical attention the church failed to provide any documented criteria demonstrating the selection process of recipients and the reasons for the specific amounts given the court affirmed the determination that the church failed to establish that its grant program constituted an activity in furtherance of an exempt_purpose in 82_tc_215 an organization was organized to provide education and charity but failed to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code section dollar_figure of revproc_2009_9 c b provides that an organization seeking recognition of exemption under sec_501 must submit a completed form_1023 a substantially completed application including a letter application is one that includes a detailed narrative statement of proposed activities and a narrative description of contemplated expenditures section dollar_figure of revproc_2009_9 c b provides that exempt status may be recognized in advance of an organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed an organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement analysis the information you submitted is insufficient for us to conclude that you are organized and operated exclusively for charitable purposes as specified in sec_501 of the code to be exempt an organization must provide a substantially complete application an exempt_organization must show that it is both organized and operated exclusively for one of more of the purposes described in sec_501 of the code sec_1_501_c_3_-1 of the regulations in addition exemption from federal_income_tax is not a right it is a strictly interpreted matter of legislative grace and the burden rests with the applicant to prove that it is entitled to exempt status new dynamics foundation supra your application did not include information required by the form and its instructions such as copies of your bylaws nor did you provide information about your directors your activities and the criteria you use to select beneficiaries your application does not satisfy the requirements of sec_1_501_a_-1 and of the regulations and revproc_2009_9 c b and an organization must also satisfy the organizational and operational_test described in the regulations to qualify for recognition as an organization exempt from federal taxation an applicant must establish an administrative record showing that it operates primarily to accomplish an exempt_purpose s described in sec_501 of the code while your articles of incorporation provide that you are organized for charitable purposes you have not provided enough information to demonstrate that you operate exclusively for charitable purposes you stated that you are not presently operational and do not intend to commence operations until you are recognized as an exempt_organization the service may recognize exempt status in advance of operations if an applicant describes its proposed operations in sufficient detail to permit a conclusion that it will clearly meet the requirements for exemption in accordance with sec_501 of the code however a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement la verdad v commissioner supra based on the information you provided you have failed to establish that your operations will be charitable through relief of the poor and distressed the regulations define the word charitable as including relief of the poor and distressed or of the underprivileged sec_1 c - d of the regulations similar to the church described in church in boston v commissioner supra you state that you help families in need but you did not provide information about any criteria that you would use to select qualifying recipients you provided a couple of examples of your grants and services but failed to provide information providing qualification criteria or selection process instead you state that rely on referrals from the pastor of m who uses personal knowledge in deciding whether someone qualifies for assistance you have not demonstrated that your grants were made in an objective and nondiscriminatory manner and that the distribution of such grants was made in furtherance of an exempt_purpose an applicant for exemption must also prove that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d ii of the regulations two of your three directors are related and all three of your directors are members of the church and have a business relationship other than through their position as your director even though you do not presently pay compensation to your directors you have not stated that they will not receive compensation in the future even if your directors do not receive compensation the family members exercise control_over you and can use your assets to benefit the family since you have not provided a copy of your bylaws or any other governing documents prohibiting such private benefit we find that you do not meet the requirement in sec_1_501_c_3_-1 of the regulations providing that you do not operate to benefit private interests conclusion an organization that fails to provide a substantially completed application and meet the organizational and operational tests described in the regulations is not exempt you have not provided sufficient evidence to demonstrate that you are organized and operated for exempt purposes within the meaning of sec_501 of the code you have failed to establish that your program constitutes an activity that furthers a charitable purpose by actually providing relief to persons who are poor and distressed or underprivileged you have not established that you will operate for charitable purposes or that no part of your net_earnings will inure to the benefit of private individuals accordingly you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if sincerely robert choi director exempt_organizations rulings agreements
